DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-20 were previously pending in the instant application.  Applicant’s amendment filed January 20, 2021, has been entered in full.  Claims 1-4, 9-12, and 16-19 have been amended.  Claims 5 and 13-14 have been cancelled.  No new claims have been added.  Accordingly, claims 1-4, 6-12, and 15-20 are now pending in the instant application.

Response to Arguments
Regarding Examiner’s previous indication that the claims were not entitled to the benefit of the earlier filing date of U.S. Provisional Patent Application No. 62/289,902 (Non-Final Rejection dated October 20, 2020: Pages 3-5), Applicant provides a footnote citing to paragraphs [0029]-[0031] and asserting that the provisional application does provide adequate support (Remarks filed January 20, 2021, hereinafter Remarks: Page 8)
Applicant has amended the claims to correct informalities (Remarks: Page 9).  Accordingly, the previous objections to the claims are withdrawn.

Applicant has amended claim 18 to recite “database” and “processing circuitry” and argues that these terms do not invoke 35 U.S.C. 112(f) (Remarks: Page 9).  Examiner agrees that these terms are sufficiently structural to avoid interpretation under 35 U.S.C. 112(f).  The previous interpretation under 35 U.S.C. 112(f) is withdrawn.

Applicant has amended the claims to correct issues of indefiniteness (Remarks: Page 9).  Accordingly, the previous rejections under 35 U.S.C. 112(b) are withdrawn.

Applicant traverses the previous rejections under 35 U.S.C. 102 and 103, arguing that the previously cited art does not disclose or teach all elements of the amended claims (Remarks: Pages 9-12).  Examiner agrees – see the reasons for allowance below.  The previous rejections under 35 U.S.C. 102 and 103 are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2021, is being considered by the examiner.

Allowable Subject Matter
Claims 1-4, 6-12, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance.
‘Cerri’ (“Hierarchical Multi-Label Classification Using Local Neural Networks,” 2013) was cited in the previous Office Action to teach aspects of classification using separate neural networks trained for each level of a hierarchy of labels.  Like the claimed invention, Cerri teaches performing hierarchical multi-label classification using separate neural networks for each level of a label hierarchy (e.g. Abstract and Figure 2).  However, Cerri does not teach all elements of the claimed invention.  For example, Cerri does not teach that a probability score of a label for each lower level of the hierarchical structure is multiplied by a probability score of a corresponding label at a higher level of the hierarchical structure.  Instead, outputs of a neural network at a higher level are fed as inputs into a neural network at a lower level in the hierarchy (Section 3.2).  None of the identified prior art cures this deficiency of Cerri.
In summary, neither Cerri nor any other identified prior art discloses, teaches, suggests, or otherwise renders obvious the combination of elements recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Bannour’ (“Hierarchical Image Annotation Using Semantic Hierarchies,” 2012)
Teaches bottom-up (Section 3.2) and top-down (Section 3.3) techniques for combining hierarchical classifiers, neither of which includes multiplying probability scores of lower and higher levels.
‘Deng-09’ (“ImageNet: A Large-Scale Hierarchical Image Database,” 2009)
Teaches a database including many images with multiple, hierarchically-organized labels – e.g. Figures 1 and 3
Teaches a “tree-max classifier” that applies separate classifiers at each level in a subtree of a label hierarchy, then selects the maximum probability score for output – Section 4.2
‘Deng-14’ (“Large-Scale Object Classification Using Label Relation Graphs,” 2014)
Uses information about hierarchical relationships between different labels to calculate probability scores from neural network outputs – e.g. Figure 1
‘Hu’ (“Learning Structure Inference Neural Networks with Label Relations,” 2016)
Propagates CNN activations for one label to other labels based on their relationships in order to obtain a classification – e.g. Figure 2 
‘Mao’ (“Hierarchical CNN for Traffic Sign Recognition,” 2016)
Teaches a hierarchical CNN that incudes a coarse classifier at a top level and fine classifiers at a lower level – Figure 3
‘Zweig’ (“Exploiting Object Hierarchy: Combining Models from Different Category Levels,” 2007)
Combines hierarchical classifiers by concatenating probability scores from multiple levels into a vector and then applying a SVM to that vector – Section 2
‘Merler’ (US 2018/0089540 A1)
Teaches a refinement module (Figure 1, module 108) that combines outputs of hierarchical classifiers (Figure 5) using a random walk ( [0047] et seq.).
‘Fei-Fei’ (US 2014/0086497 A1)
Teaches techniques for controlling trade-off between specificity and accuracy in hierarchical classification – e.g. Figures 2-3
‘Yatziv’ (US 2017/0109615 A1)
Performs hierarchical classification to output probability scores for two or more labels in an image – e.g. Figure 1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY E SUMMERS/Examiner, Art Unit 2669